Citation Nr: 1710422	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  15-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for hallux abductovalgus deformity of the left foot, status post osteotomy and redo times two, first metatarsal cuneiform arthrodesis with osteoarthritis of the first metatarsophalangeal (MTP) and causalgia.

2.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus, status post osteotomy.

3.  Entitlement to an initial rating in excess of 10 percent for insomnia.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to April 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection and assigned 10 percent ratings for insomnia, right foot hallux valgus status post osteotomy, and left foot hallux valgus, status post osteotomy and redo, first metatarsal cuneiform arthrodesis with osteoarthritis of the first MTP and causalgia, effective April 16, 2013.  Jurisdiction was subsequently transferred to the RO in New York, New York.

During the course of the Veteran's appeal, the RO assigned an increased 30 percent rating for hallux abductovalgus deformity of the left foot, status post osteotomy and redo times two, first metatarsal cuneiform arthrodesis with osteoarthritis of the first MTP and causalgia, effective April 16, 2013.

As higher ratings for the disability are available, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In addition to the paper claims file, there are additional records contained in an electronic record through the Virtual VA and VBMS paperless claims processing system, including VA treatment records.  These records have been considered by the Board in conjunction with the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that additional development on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

Right and Left Foot

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Moreover, the Court recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at *4 (Dec. 15, 2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at *6.  

The Veteran was afforded a VA examination in November 2012 pertaining to his service-connected right and left foot disabilities.  Review of this examination report reveals that range of motion testing, including in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, this VA examination is insufficient, and the Veteran must be provided a new VA examination with respect to the right and left feet, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Left Foot 

In addition to the orthopedic manifestations of the Veteran's left foot disability, his service connected disability also includes causalgia, or complex regional pain syndrome.  Post-service VA treatment records reflect consistent complaints and treatment for significant pain in the left foot that radiated up into the extremity, as well as assessment of complex regional pain syndrome.  An August 2013 VA podiatry consult reflects that the Veteran was informed that the pain he was experiencing in his foot was predominantly neurologic in nature.  A December 2014 VA pain consultation reflects that the examiner found decreased sensation of the left lateral foot and dysesthesia over the dorsum of the foot, especially over the surgical scar. He has also undergone nerve block injections in April and June 2015.  

The 2012 VA examiner did complete neurologic testing, including motor, reflex, and sensory examination, which yielded normal findings.  However, the findings above indicate neurological impairment, and the Veteran has not been afforded a specific peripheral nerves examination to determine the nature and severity of any nerve disorder stemming from the Veteran's hallux abductovalgus deformity of the left foot, status post osteotomy and redo times two, first metatarsal cuneiform arthrodesis with osteoarthritis of the first MTP and causalgia. 

The Board finds that such an examination is necessary to determine whether the Veteran is entitlement to a higher and/or separate rating on the basis of any nerve involvement.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Insomnia

In his June 2013 notice of disagreement and December 2014 VA Form 9, Appeal to the Board, the Veteran has contended that his service-connected psychiatric disorder, characterized as insomnia, should also include consideration of anxiety/depressive symptoms.  

In this regard, the Board notes that the November 2012 VA examination report reflects that the Veteran denied symptoms of anxiety and depression, and only a diagnosis of insomnia was assigned.  However, VA treatment records indicate that the Veteran has endorsed symptoms of depression, which he related to his pain and functional limitations stemming from his service-connected foot disabilities.

An April 2015 report reflects that, after interview and mental status examination, the primary diagnosis was depressive disorder not otherwise specified, and the secondary diagnosis was pain issues secondary to complex regional pain syndrome.  He was recommended for supportive psychotherapy to deal with his pain issues.

Given the foregoing, the Board believes that the Veteran should be afforded a more contemporaneous psychiatric examination to determine the nature and severity of his service-connected insomnia, to include consideration of whether additional psychiatric diagnoses are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green, 1 Vet. App. at 124; Caffrey, 6 Vet. App. at 381.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in associating with the claims folder updated treatment records, to specifically include updated VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right and left foot hallux valgus, status post osteotomy. 

The claims file should be made available to the examiner for review in connection with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should describe all current manifestations of the Veteran's right and left foot disability, and indicate whether any residuals are moderate, moderately severe, or severe.  In addition, the examiner should provide range of motion findings with respect to the feet, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the feet are used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's right and left foot disabilities on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

3.  Schedule the Veteran for a peripheral nerves examination to determine the nature and extent of any neurological disorder involved in the Veteran's hallux abductovalgus deformity of the left foot, status post osteotomy and redo times two, first metatarsal cuneiform arthrodesis with osteoarthritis of the first metatarsophalangeal (MTP) and causalgia. The claims file should be made available to the examiner for review in connection with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  
The examiner should describe all current neurological manifestations of the Veteran's left foot disability.  In particular, the examiner is asked to identify any affected nerve(s), and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."

The examiner must provide a complete rationale for all the findings and opinions.

4. The Veteran should also be afforded a VA psychiatric examination to ascertain the current severity and manifestations of his insomnia disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected insomnia.

The examiner should report all signs and symptoms necessary for rating the Veteran's under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's insomnia.

In addition, the examiner is requested to identify all psychiatric diagnoses that apply, and indicate whether such psychiatric disorders were incurred or aggravated in service, or is secondary to his insomnia or another service-connected disorder, such as his bilateral foot disorder and any pain stemming therefrom.  The examiner is asked to specifically consider and address whether a diagnosis of depressive disorder is warranted, and also indicate which symptoms are attributable to each diagnosed psychiatric disorder, to the extent possible.  

In providing the requested findings, the examiner is asked to consider and address VA treatment records noting diagnosis of depressive disorder and relating it to the Veteran's foot disorders.

The examiner must provide a complete rationale for all the findings and opinions.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. In particular, the AOJ is asked to consider and address whether a higher and/or separate rating for the service-connected left foot disorder on the basis of any neurological impairment is warranted.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




